The declaration is sufficient.
NOTE BY REPORTER. — In the argument of this case it was argued that the words coming after the "Scilicet," where the ouster is described, should be rejected, and the word "afterwards" only retained. In which case it would read thus: "to have and to hold from the said 15th day of September, for and during the term of five years, and afterwards the casual ejector entered," omitting the words, to wit, "on the same fifteenth day of September, in the year aforesaid"; and for this were cited Bull. NisiPrius, 106. [Cro. Jac., 96,] and some cases from Espinasse; and also, that omissions in a declaration in ejectment are amendable — and authorities were cited to this point. But the Court being of opinion for the first point made in the argument, they gave no opinion on these. *Page 89